Citation Nr: 0326734	
Decision Date: 10/08/03    Archive Date: 10/20/03

DOCKET NO.  97-10 079A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

Entitlement to an increased rating for arthritis of the left 
shoulder, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1978 to 
August 1985.
  
This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  In an August 1999 supplemental 
statement of the case, the RO increased the disability rating 
for the service-connected left shoulder disability from 10 
percent to 20 percent.  The claim for an increased rating, 
however, remains on appeal because the currently assigned 20 
percent rating is less than the maximum benefit available 
under VA laws and regulations.  See AB v. Brown, 6 Vet. App. 
35 (1993).

In March 1999, the veteran appeared at the Oakland RO and 
testified at a personal hearing before a Hearing Officer.  A 
transcript of the hearing is of record.  Pursuant to the 
veteran's request, a hearing before a Veterans Law Judge was 
also scheduled, but the veteran withdrew his request for a 
hearing.  See 38 C.F.R. § 20.702(e) (2003).   


REMAND

I.  Evaluation of left shoulder arthritis

Following a review of the record, the Board finds that a 
remand is required for compliance with the duty to notify and 
assist to ensure that there is a complete record upon which 
to decide the veteran's left shoulder claim.  See Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000) (now codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003)).  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  
As recently as August 2003, the veteran's representative 
argued that an increase in the disability rating to at least 
30 percent was warranted based on functional loss.  The 
record as presently constituted does not include a thorough 
and contemporaneous examination of the severity of the 
veteran's left shoulder disability that has adequately 
considered functional loss due to pain under 38 C.F.R. § 4.40 
and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
last VA orthopedic examination of the veteran's left shoulder 
was conducted in May 1999.  The evidence suggests the 
veteran's level of pain and fatigability in his left shoulder 
had increased in severity since May 1999.  For instance, VA 
conducted an arteries and veins examination in May 2003, 
which revealed that on passive range of motion testing the 
veteran had "anticipatory pain in apprehension when the arm 
is abducted and externally rotated."  The examination 
report, however, did not document the level of functional 
loss from that finding, e.g., it did not indicate at what 
point during the range of motion testing such pain began.  
Reexamination is therefore required to determine the current 
severity of the veteran's arthritis of the left shoulder.  

With regard to any outstanding records pertinent to the 
claim, VA must also make reasonable efforts to assist the 
claimant in obtaining this evidence, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. § 3.159(c), (d) (2003).  The evidence of 
record, including statements from the veteran, suggests that 
potential VA treatment records may still be outstanding.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992).  As the case 
requires remand for an examination, the RO should take the 
opportunity to ensure that there are no outstanding VA 
medical records.

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCAA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  Therefore, since this 
case is being remanded for additional development, the RO 
must take this opportunity to inform the veteran that 
notwithstanding the information previously provided, a full 
year is allowed to respond to a VCAA notice.  

II.  TDIU

In September 2000, the RO denied entitlement to a TDIU.  In 
May 2001, well after the veteran had perfected his appeal of 
the left shoulder claim, the RO received from the veteran a 
VA Form 21-4138, Statement in Support of Claim, in which he 
set forth his belief that he was unemployable as a result of 
his service-connected left shoulder disability.  The Board 
has reasonably construed this as a disagreement with and a 
desire for appellate review of the TDIU claim.  See 38 C.F.R. 
§§ 20.200, 20.201, 20.302(a) (2003).  No statement of the 
case (SOC) has been provided on this issue, so the veteran 
has not had an opportunity to perfect an appeal.  In a case 
in which a claimant has expressed timely disagreement in 
writing with a rating action of the RO, an appeal has been 
initiated, and the RO must issue an SOC, and the Board must 
remand that issue to the RO for that purpose.  See Manlincon 
v. West, 12 Vet. App. 238 (1999).

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file and 
ensure that all VCAA notice obligations have 
been satisfied in accordance with the recent 
decision in Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 38 
U.S.C.A. §§ 5102, 5103, and 5103A, (West 
2002), and any other applicable legal 
precedent.

2.  The RO should ask the veteran to identify 
all VA and non-VA health care providers that 
have treated or evaluated him since December 
1995 for his service-connected left shoulder 
disability.  The RO should obtain records 
from each health care provider the veteran 
identifies.

3.  In addition to any records identified 
above, the RO should make arrangement to 
obtain the veteran's updated medical records 
from the appropriate Palo Alto, California, 
and Fresno California, VA medical facilities. 

4.  Thereafter, the RO should schedule 
the veteran for a VA orthopedic 
examination for the purpose of 
determining the current severity of the 
veteran's left shoulder arthritis.  Any 
indicated tests should be accomplished.  
The claims file must be made available 
to the examiner; the clinician should 
indicate in the examination report that 
the claims file was reviewed.  

Following examination of the veteran, the 
examiner should identify and describe in 
detail all residuals attributable to the 
veteran's service-connected left shoulder 
arthritis.  

The examiner should note detailed range 
of motion measurements and should state 
what is considered normal range of 
motion.  Whether there is any pain, 
weakened movement, excess fatigability 
or incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to 
any of the following should be 
addressed: (1) pain on use, including 
during flare-ups; (2) weakened movement; 
(3) excess fatigability; or (4) 
incoordination.  The examiner is asked 
to describe whether pain significantly 
limits functional ability during flare-
ups or when the left shoulder is used 
repeatedly.  All limitation of function 
must be identified.  If there is no 
pain, no limitation of motion and/or no 
limitation of function, such facts must 
be noted in the report.  

5.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action, in 
addition to that directed above, is required.  
If further action is required, the RO should 
undertake it before further adjudication of 
the left shoulder arthritis claim.

6.  The RO should then readjudicate the 
veteran's left shoulder arthritis claim, with 
application of all appropriate laws and 
regulations, including consideration of any 
additional information obtained as a result 
of this remand.  If the decision with respect 
to the claim remains adverse to the veteran, 
he and his representative should be furnished 
a supplemental statement of the case and 
afforded a reasonable period of time within 
which to respond thereto.  

7.  The RO should review the veteran's claim 
for a TDIU, and, if the determination remains 
adverse to him, furnish an SOC on this issue 
to him.  The RO should notify him of the time 
limit within which an adequate substantive 
appeal must be filed in order to perfect an 
appeal of this issue and secure appellate 
review by the Board.  Thereafter, this issue 
is to be returned to the Board only if an 
adequate and timely substantive appeal is 
filed.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purpose of this REMAND is to 
comply with all due process considerations.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



______________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

